DETAILED ACTION
In Applicant’s Response filed 5/18/2021, Applicant has amended claims 1, 7, 14, 17 and 19-20. Currently, claims 1-20 are pending (claims 2-5, 8-13 and 15-16 have been withdrawn).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s arguments with regard to the withdrawal of claim 2 (see page 12 of Applicant’s Response) have been fully considered but are not persuasive. Specifically, the Office has noted Applicant’s argument that claim 2 should not be withdrawn because foot bed 39 and struts 41 are included and featured within figures 11-14, specifically figures 11 and 12. The Office respectfully disagrees because these reference numerals are not shown anywhere in these figures. Instead, these elements are identified in figures 1-2, 8 and 9, rather than in the embodiment of figures 11-14. Therefore, the Office maintains that claim 2 is withdrawn (along with claims 3-5, 8-13 and 15-16) from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 14 and 18-19 are rejected under 35 U.S.C. 102(a) as being anticipated by Bell et al (US 5400529).
With respect to claim 1, Bell discloses a CAM walker suitable for use with a brace device on a lower extremity (shoe 10 which includes brace member 50 as shown in fig 2; configured as an “ankle-supporting” shoe (abstract) and thus is suitable for use on a foot which is a lower extremity), the CAM walker comprising:
a frame (brace member 50 provided within boot upper 62; fig 2; shown in phantom in fig 4) configured to control ankle movement of a lower extremity received thereon (brace member 50 in boot upper 62 includes lateral and medial struts 56 and 60 as shown in fig 2 which will restrict ankle movement), the frame having distal and proximal ends adapted to operatively engage portions of the foot and the calf (as shown in fig 2 member 50 within boot upper 62 includes distal/proximal ends – one end is located at base portion 52 which is expected to engage the foot during use based on the position of this element at the sole of the shoe structure and the other end located at the uppermost tips of struts 56 and 60 which are located within ankle portion 68 of boot upper 62 as shown in fig 4 and are expected to engage 
a collar assembly (collar 106; figs 1-6; col 8 line 50-col 10 line 13) configured to be selectively fittable to, and manually separable from, the proximal end of the frame (releasably attached to upper rim or cuff 118 of ankle portion 68 – col 9 lines 5-7; fig 6);
wherein the collar assembly (106) has an engagement area (wall portion 114; fig 3) oriented and configured when fitted to the proximal end of the frame (as shown in fig 6), to engage an opposing surface of the brace device when worn on the lower extremity and when received on the frame (wall portion 114 includes Velcro 116 that extends about the outer surface of the wall and which releasably attaches to corresponding Velcro 120 on the interior of ankle portion 68 below cuff 118 – col 9 lines 5-12; figs 3 and 6; collar 106 is interpreted as being attached during use and the device is worn on a user’s foot to provide ankle support during use – col 5 line 8 and lines 29-30).
	With respect to claim 6, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the engagement area (114) of the collar assembly (106) is adapted to engage opposing brace surfaces extending in a circumference defining a circumferential surface area (wall portion 114 extends along the entire lower periphery of collar 106 as shown in fig 3 and includes velcro 116 which engages Velcro 120 on ankle portion 68 as shown in fig 6; Velcro 120 on ankle portion 68 extends circumferentially about the upper peripheral edge of ankle portion 68 as shown in fig 4 and thus defines a circumferential surface area where wall 114 engages surfaces on the rear and opposing left and right sides of ankle portion 68 of boot upper 62), and is sized to engage at least 40% of the circumferential surface area of the 
With respect to claim 7, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the collar assembly (106) further comprises a collar closure system having portions transmitting radially inward force on the engagement area of the collar assembly sufficient to substantially maintain the engagement of the bracing device by the engagement area (strap 138 is extensible about collar 106 and collar 106 is tightened about the user’s shin by tightening the strap 138 and securing the proximal end 140 of the strap via Velcro patch 146 – col 9 line 52 – col 10 line 13; tightening of the collar is interpreted as transmitting radial inward force) during the gait cycle associated with the lower extremity (the shoe 10 is disclosed as being a “rehabilitative shoe” – col 2 line 20 and thus is interpreted as being configured for use during walking which includes a gait cycle associated with the foot; the foot is a lower extremity).
With respect to claim 14, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the CAM walker is suitable for use with a brace device selected from the group consisting of a cast (boot upper 62 includes an inflatable bladder 78 as shown in fig 7; col 7 lines 1-3; this structure is interpreted as being an “air cast”) wherein the engagement area (114) is oriented and configured, when fitted to the proximal end of the frame (shown in fig 6), to engage the opposing surface of the cast (as shown in fig 6, the velcro 116 on wall portion 114 engages Velcro 120 on ankle portion 68 of boot upper 62 which 
With respect to claim 18, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the proximal end of the frame (ankle portion 68 of boot upper 62 shown in figs 2, 4 and 6) comprises a proximal edge (upper peripheral edge of ankle portion 68 of boot upper 62 shown in figs 2, 4 and 6) and the collar assembly (106) comprises a distally oriented slot adapted to receive the proximal edge therein when the collar assembly is fitted to the frame (as shown in fig 6, wall 114 and strap 122 create an interior slot within which the upper edge of ankle portion is received when collar 106 is attached to boot upper 62).
With respect to claim 19, Bell discloses the invention as claimed (see rejection of claim 18) and Bell also discloses that the proximal end of the frame (ankle portion 68 of boot upper 62 shown in figs 2, 4 and 6) and the distal end of the collar (lower portion of collar 106 which includes wall 114 and strap 122 as shown in fig 6) include one or the other of mating male and female portions configured to resist proximal movement of the collar relative to the frame when mated (cooperating Velcro fasteners 116/120 on wall 114 as shown in fig 6; Velcro is a hook and loop type fastener – hook elements are received within the cooperating loop elements and thus the hooks are interpreted as being the male portion of the fastener and the loop elements are interpreted as being the female portion of the fastener; strap 122 is attached via a snap connector 132 inserted into corresponding receiving member 134 – fig 6; snap .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 5400529) in view of Ingimundarson et al (US 2009/0287128).
With respect to claim 17, Bell discloses the invention as claimed (see rejection of claim 1) and Bell also discloses that the frame (boot upper 62 including brace member 50) comprises posterior and anterior portions (as shown in figures 1-2), and further comprises:
an anterior ankle-foot orthosis (tongue member 76; located on the anterior portion of boot upper 62 as shown in fig 2) configured to be selectively fittable to, and manually removable from, the anterior portion of the frame (shown in fig 1 fitted to boot upper 62 but is also removable from the anterior portion of boot upper 62 because tongue member 76 is folded away from boot upper 62 for insertion of the user’s foot into the shoe – col 11 lines 65-66).
Bell does not, however, disclose that the anterior ankle-foot orthosis comprises a longitudinally extending stay and at least one pair of transversely extending fingers; and wherein the transversely extending fingers comprise finger engagement areas; and wherein the proximal end of the frame comprises engagement portions located to oppose the finger engagement areas when the anterior ankle-foot orthosis is fitted to the frame.
Ingimundarson, however, teaches an orthopedic device comprising a walker 1000 which includes a frame (shell 1006; fig 1) and an anterior ankle-foot orthosis (dorsal shell 1004 provided on the anterior portion of the walker as shown in fig 1) comprising a longitudinally extending stay (walker 1000 includes semi-rigid or substantially rigid shell elements – para .

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al (US 5400529).
claim 20, Bell discloses the invention as claimed (see rejection of claim 19) and Bell also discloses that the female portion (part of snap fastener which includes a depression; connector receiving member 134 includes the depression as shown in figs 1, 2 and 4) comprises an aperture (depression in the fastener part) located on the proximal end of the frame (connector receiving member 134 is located on the proximal end of the frame because it is located on the top of ankle portion 68 of boot upper 62 as shown in figs 1-2 and 4), and configured to receive digits of the wearer of the walker therein (it is inherent that a user can place their fingers in the depression in a snap fastener such as to determine the location of the depression for insertion of the projection on the cooperating part);
wherein the male portion (part of snap fastener which includes a projection; snap connector 132 is shown having a projection in fig 3) comprises a tab (projection on the fastener) extending distally from an inner surface of the collar assembly (extends distally from the strap 122 which is wrapped on the inner surface of collar 106 as shown in fig 6);
wherein, when the collar is selectively fitted to the proximal end of the frame (as shown in fig 6), the aperture and the tab are located relative to each other to selectively extend the tab through the aperture (cooperating snap fastener parts 132 and 134 are shown in an interlocking configuration in fig 6); and
wherein the tab (projection on snap fastener part 132) has a tab surface (inherent structural feature) positionable to oppose a tab engagement area (projection on snap fastener 132 is positioned opposite to cooperating part 134 and engages with the depression in fastener part 134); and wherein the tab surface and the tab engagement area are releasably secured relative to each other (snap fasteners have cooperating parts that inherently can be attached 
Bell does not, however disclose that the aperture is located on the posterior portion of the proximal end of the frame or that the tab engagement area is on an outer surface of the collar. It would have been obvious, however, to one having ordinary skill in the art, before the effective filing date of the invention, to have modified the device of Bell to reposition the aperture so that it is located on the posterior portion of the proximal end of the frame and reposition the tab engagement area so that it is located on an outer surface of the collar since rearranging parts of an invention involves only routine skill in the art.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 5/18/2021 have been fully considered as follows:
	Regarding the election/restriction requirement and withdrawal of claim 2, Applicant’s arguments on page 12 of the Response have been fully considered but are not persuasive as discussed in the Election/Restriction section above. Thus, claim 2 remains withdrawn as being drawn to a nonelected species.
	Regarding the objections to the claims, Applicant’s amendments have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 102, Applicant’s arguments on pages 13-17 have been fully considered but are not persuasive.

	The Office has also noted Applicant’s arguments on pages 13-14 of the Response wherein Applicant has argued that Bell does not disclose an engagement area oriented and configured when fitted to the proximal end of the frame to engage an opposing surface of the brace device when worn on the lower extremity and when received on the frame as recited in claim 1. Applicant argues that collar 106 in Bell does not meet this limitation because collar 106 attaches to the upper rim or cuff 118 of the ankle portion 68 via a downwardly extending wall portion 114; is configured to increase the height of the ankle portion and support of the ankle; and further comprises an inflatable bladder running along the entire inner surface whereas the collar assembly of the claimed invention contemplates an engagement area 47 comprising the complementary actions of engagement members 53 and straps 55 to provide custom sizing and 
Therefore, for at least the reasons provided above, the Office is not persuaded by Applicant’s arguments and therefore maintains that Bell discloses the invention as recited in claim 1 of the present application.
The Office has also noted Applicant’s argument on page 15 of the Response regarding claim 2 but these arguments are not relevant to the rejections of record because this claim remains withdrawn (as discussed above).
The Office has also noted Applicant’s arguments on page 15 of the Response regarding claim 6 but for at least the same reasons as provided above with respect to claim 1 and the claimed “engagement area”, the Office is not persuaded by these arguments and, therefore, maintains that Bell discloses the invention as recited in claim 6 of the present application.
	The Office has also noted Applicant’s arguments on pages 15-16 of the Response wherein Applicant argues that Bell fails to anticipate claim 7 because “the elongate upper strap 138 of Bell is intended for use with the Sports Medicine Shoe only when the collar is inflated and attached to the ankle portion to ensure a tight fit of the shoe and restricted movement”. The Office is not persuaded by this argument, however, because a recitation of the intended 
	 The Office has also noted Applicant’s arguments on page 16 of the Response related to claim 14 wherein Applicant has argued that the claimed brace selected from the group consisting of a cast, splint and bandage is not anticipated by the inflatable bladder 78 of Bell because although the bladder may be broadly construed to be comparable to an air cast, the device of Bell is not intended or capable of accommodating a variety of brace devices “as is a key objection accomplished by the claimed invention”. The Office is not persuaded by these arguments, however, because there are no limitations in the claims which require that the claimed invention is configured to accommodate a variety of brace devices. Thus, the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
	The Office has also noted Applicant’s arguments on pages 16-17 of the Response which are related to claims 18-19 wherein Applicant has argued that “the aperture in the proximal end of the frame of the claimed invention is designed to serve as a handle for manipulating walker, specifically for fitting or applying the frame the leg of the wearer and removing it” and the tab is “capable of being folded or moved hingedly around the upper edge of the handle” which “differs from Bell where the straps attach to the ankle portion”. The Office is not 
	Therefore, for at least the reasons provided above, the Office maintains and reaffirms the rejections under 35 USC 102.
	Regarding the claim rejections under 35 USC 103, Applicant’s arguments on pages 17-21 have been fully considered but are not persuasive. 
Specifically, the Office has noted Applicant’s arguments on pages 18 and 19 regarding claim 17 wherein Applicant has argued that Bell differs from the claimed invention because “the AFO of the claimed invention is capable of being fully and completely separable from the 
The Office has also noted Applicant’s arguments on pages 20-21 of the Response wherein Applicant argues against “the contention in the Office Action that the connector receiving member 134 of the top of the ankle portion, configured to receive the snap connector 132 or other protrusion in order to facilitate secure attachment, convenient detachment, and 
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.A.C/Examiner, Art Unit 3786     

/OPHELIA A HAWTHORNE/Primary Examiner, Art Unit 3786